Exhibit 10.2

SEPARATION AGREEMENT AND FULL AND FINAL RELEASE OF ALL CLAIMS

This voluntary and confidential Separation Agreement and Full and Final Release
of All Claims (“Agreement”) is made and entered into by and between Ralph A.
Beattie (herein referred to individually as “Beattie”) and Capital Senior Living
Corporation and its associated and affiliated companies, associations, and
divisions and their respective officers, directors, managers, members,
shareholders, board members, partners, agents, employees, attorneys, or assigns
(herein collectively referred to as “Capital”). Beattie and Capital are
hereinafter referred to collectively as “Party” or “Parties.”

In consideration of the covenants undertaken and the releases contained in this
Agreement, Beattie and Capital agree as follows:

1. Separation Date And Termination Of Employment With Capital. The Parties agree
that Beattie’s last day of active employment with Capital will be on May 16,
2014 (“Separation Date”). Beattie’s separation will be recorded in Capital’s
files as a voluntary resignation/retirement. Capital will not contest any claim
Beattie may make for unemployment benefits. Additionally, Beattie recognizes,
acknowledges and agrees that following his separation of employment from
Capital, his employment relationship with Capital and any other parent,
subsidiary, or affiliate company has been permanently and irrevocably severed;
and that Capital has no obligation, contractual or otherwise, to rehire,
reemploy, recall or hire Beattie in the future. Beattie further agrees that he
will not apply for or otherwise seek employment with Capital or any other
parent, subsidiary or affiliate company at any time. The Effective Date of this
Agreement shall be after the expiration of any review and analysis period
afforded to Beattie (i.e., twenty-one (21) days in connection with the Older
Workers’ Benefit Protection Act (“OWBPA”)), which can be waived by law by
Beattie AND the expiration of the seven (7) day revocation period provided to
Beattie, which cannot be waived under law (“Effective Date”).

2. Consideration And Tax Consequences. In consideration for Beattie’s further
agreements, waivers, and release of all claims as set forth in this Agreement,
Capital will pay Beattie a payment to which Beattie would not legally be
entitled absent this Agreement. Specifically, if Beattie signs and returns this
Agreement within the time period provided below, and within seven (7) days after
the waiver and release of all claims set forth in this Agreement become
effective and final, any and all of Beattie’s (a) unvested time-based restricted
stock awards (34,949 shares); and (b) performance-based restricted stock awards
(16,750 shares) shall be amended to provide for the accelerated vesting of
Beattie’s unvested restricted stock awards to occur upon retirement on May 16,
2014. Additionally, and as further consideration, Capital will grant and award
Beattie an additional 9,375 shares of Capital common stock (“Additional Shares”)
on the Effective Date of this Agreement, subject to normal award processes. Said
stock award shall be subject to accelerated vesting to occur upon retirement on
May 16, 2014. The Parties further agree to enter into a nine and one-half
(9.5) month Consulting Agreement, for which Beattie will be

 

- 1 -



--------------------------------------------------------------------------------

compensated at a rate of Twenty Thousand and No/100 Dollars ($20,000.00) per
month. Said Consulting Agreement will be in the form attached hereto as Exhibit
A. As further consideration supporting this Agreement, if Beattie elects
Consolidated Omnibus Budget Reconciliation Act continuation coverage for medical
benefits (“COBRA”) through Capital, Capital will, for the Term of the Consulting
Agreement as therein defined, and pursuant to the provisions of COBRA of 1985, §
4980B of the Internal Revenue Code of 1986, as amended, reimburse Beattie the
cost of this coverage for himself and his family. Capital will provide such
reimbursement promptly, but no later than twenty (20) days, after Beattie
submits sufficient evidence of the continuation coverage costs Beattie in fact
incurs. Beattie’s COBRA reimbursement payments will be subject to applicable
withholding and Beattie will be responsible for any taxes related to his receipt
of this income, excluding any amounts required to be withheld by Capital with
respect to such payments. For the avoidance of doubt, such COBRA reimbursement
will end at the end of the Term of the Consulting Agreement. Beattie will
receive his accrued vacation pay in a total amount of Eighty-Two Thousand Five
Hundred Forty-Five And 98/100 Dollars ($82,545.98), as well as his accrued sick
days in a total amount of Fifteen Thousand Eighty-Two And 40/100 Dollars
($15,082.40). Finally, Capital agrees to reimburse Beattie for up to Five
Thousand and NO/100 Dollars ($5,000.00) in legal fees he incurs in connection
with the negotiation and preparation of this Agreement and the Consulting
Agreement (collectively, all consideration described herein, the
“Consideration”). Within seven (7) business days of the effective date of this
Agreement, Capital will deliver the Consideration to Beattie. Beattie agrees
that his entitlement to the Consideration is expressly conditioned on his
execution of this Agreement, which he agrees to sign and deliver to Capital
within 21 days of his receipt of the Agreement. Beattie agrees and acknowledges
that he is not entitled to receive some of the Consideration set forth in this
Paragraph absent this Agreement. Beattie agrees to indemnify Capital for any and
all liability arising from tax consequences of these payments. Specifically,
Beattie hereby releases Capital from, and agrees to assume full responsibility
for and to any federal, state, or local taxing authorities for any and all tax
consequences arising under this Paragraph of this Agreement. BEATTIE EXPRESSLY
COVENANTS AND AGREES TO INDEMNIFY AND HOLD HARMLESS CAPITAL FROM AND AGAINST ANY
TAXES, FINES, PENALTIES, INTEREST, SUITS, CLAIMS, DEMANDS, LIENS, PROCEEDINGS,
AND ANY OTHER LIABILITY ARISING OUT OF SUCH TAX CONSEQUENCES. For the avoidance
of doubt, Beattie agrees that he will reimburse Capital for any and all taxes or
other penalties or payments which Capital incurs in connection with Beattie’s
service as an Independent Contractor under the Consulting Agreement (including
but not limited to those itemized in the preceding sentence). Beattie
acknowledges and agrees that Capital and its legal counsel have made no
representations regarding the proper tax treatment of the payments set out in
this Paragraph.

 

- 2 -



--------------------------------------------------------------------------------

3. General Release Of All Claims By Beattie. In consideration of the payments
and Consideration set forth in Paragraph 2, above, Beattie does hereby release
and forever discharge Capital and its predecessors, successors, subsidiaries,
affiliates, assigns, related entities, general partners, past and present
officers, directors, shareholders, board members, managers, members, partners,
agents, servants, attorneys, heirs, employees and the like (herein referred to
collectively as the “Capital Released Parties”), of and from any and all rights,
claims, demands, actions and causes of action, whether known or unknown,
suspected or unsuspected, which Beattie has, may have, or may claim to have,
against said Capital Released Parties arising from Beattie’s employment,
employment separation, or any and all causes, acts, omissions, or events (herein
referred to collectively as the “Beattie Released Claims”), however denominated,
occurring prior to or contemporaneously with the execution of this Agreement,
from the beginning of time until the date hereof. The Beattie Released Claims
include, without limitation, any claims of discrimination under any federal,
state, and/or local law, rule or regulation (including any claims of
discrimination based on race, color, creed, sex, national origin, age, religion,
or disability); any claim for violation of any federal, state, or local law,
rule or regulation; any claim for violation of the Fair Labor Standards Act of
1938, as amended; any claim for violation of the Family and Medical Leave of Act
of 1993, as amended; any claim for violation of Employee Retirement Income
Security Act of 1974, as amended; any claim for violation of the Americans with
Disabilities Act of 1990, as amended and including changes made by the ADA
Amendments Act of 2008 or thereafter; any claim for violation of the Age
Discrimination in Employment Act of 1967, as amended; any claim for wrongful
termination of employment, wrongful discharge, or violation of Article 451 of
the Texas Labor Code; any claims based on breach of contract; any claim based on
violation of any policy, practice, or procedure of Capital; any claim based on
constructive discharge, retaliatory discharge, breach of the covenant of good
faith and fair dealing, detrimental reliance, unjust enrichment, termination in
violation of public policy, negligent conducting of performance appraisals,
libel, slander, harassment, assault, battery, intentional or negligent
infliction of emotional distress; and, any claim for benefits or compensation of
whatever nature. The Beattie Released Claims include his release of any claims
for any relief, no matter how denominated, including, but not limited to, back
pay, overtime compensation, future pay, fringe benefits, stock options, vacation
pay, severance pay, bonuses, commissions, actual damages, compensatory damages,
punitive damages, damages for pain and suffering or mental anguish, damage to
personal reputation, intentional or negligent infliction of emotional distress,
personal injury, medical expenses, short-term or long-term incentive
compensation (including without limitation, any such compensation under any plan
sponsored by Capital), reinstatement, accrued vacation, sick leave, any leave
benefits, past and future employee benefits including compensatory damages,
penalties, equitable relief, attorneys’ fees, costs of court, interest, and any
and all other loss, expenses, or detriment of whatever kind resulting from,
growing out of, connected with, or related in any way to Beattie’s employment or
the termination of such employment relationship with Capital. Beattie
acknowledges that this Agreement extends to all claims, of every nature and kind
whatsoever, whether known or unknown, suspected or unsuspected, arising out of
or in any way relating to Beattie’s employment or

 

- 3 -



--------------------------------------------------------------------------------

employment separation from Capital. Beattie further acknowledges and agrees that
the Beattie Released Claims include his release of any and all claims asserted
or which could have been asserted by Beattie in any Charge of Discrimination
filed by Beattie, or any other charge or complaint filed by Beattie prior to the
effective date of this Agreement. Beattie further acknowledges and agrees that
the Beattie Released Claims include his release of any and all claims asserted
or which could have been asserted by Beattie in any lawsuit or claim which could
have been asserted by Beattie in state or federal court or otherwise. This
Agreement shall be binding upon Beattie’s heirs, administrators, successors and
assigns and shall inure to the benefit of Capital. Beattie does not hereby
waive, relinquish, or release any of Beattie’s benefits or rights arising out of
this Agreement, any rights under any employee benefit plan in which he is vested
on the Separation Date, or any rights to director and officer insurance
coverage, indemnity or defense arising out of or concerning performance of his
duties as executive vice president and chief financial officer of Capital.

4. General Release Of All Claims By Capital. In consideration of the promises
and agreements set forth in this Agreement, above, including but not limited to
Beattie’s agreement with respect to the Beattie Released Claims in Paragraph 3
herein and Beattie’s agreement to provide consulting services in accordance with
the Consulting Agreement, and except as otherwise provided herein, Capital does
hereby release and forever discharge Beattie and his predecessors, successors,
assigns, agents, servants, attorneys, heirs, employees and the like (herein
referred to collectively as the “Beattie Released Parties”), of and from any and
all rights, claims, demands, actions and causes of action, whether known or
unknown, suspected or unsuspected, which Capital has, may have, or may claim to
have, against said Beattie Released Parties arising from Beattie’s employment,
employment separation, or any and all causes, acts, omissions, or events (herein
referred to collectively as the “Capital Released Claims”), however denominated,
occurring prior to or contemporaneously with the execution of this Agreement,
from the beginning of time until the date hereof. Capital’s Released Claims
include, without limitation, any claim for violation of any federal, state,
and/or local law, rule or regulation except as otherwise provided herein; and
any claims based on breach of contract; any claim based on violation of any
policy, practice, or procedure of Capital, breach of the covenant of good faith
and fair dealing, detrimental reliance, unjust enrichment, libel, slander,
harassment, assault, battery, intentional or negligent infliction of emotional
distress. Capital’s Released Claims include actual damages, compensatory
damages, punitive damages, damage to business reputation, penalties, equitable
relief, attorneys’ fees, costs of court, interest, and any and all other loss,
expenses, or detriment of whatever kind resulting from, growing out of,
connected with, or related in any way to Beattie’s employment or the termination
of such employment relationship with Capital. Capital acknowledges that unless
as otherwise stated expressly herein, this Agreement extends to all claims, of
every nature and kind whatsoever, whether known or unknown, suspected or
unsuspected, arising out of or in any way relating to Beattie’s employment or
employment separation from Capital. Capital further acknowledges and agrees that
the Capital Released Claims include

 

- 4 -



--------------------------------------------------------------------------------

Capital’s release of any and all claims asserted or which could have been
asserted by Capital in any cause of action, claim, complaint, charge or lawsuit
prior to the effective date of this Agreement. Capital further acknowledges and
agrees that the Capital Released Claims include Capital’s release of any and all
claims asserted or which could have been asserted by Capital in any lawsuit or
claim which could have been asserted by Capital in state or federal court or
otherwise. This Agreement shall be binding upon Capital’s Released Parties and
shall inure to the benefit of Beattie. Specifically and expressly excluded from
any of Capital’s Released Claims are any cause of action, claim, complaint,
charge or lawsuit which Capital may have against the Beattie Released Parties or
that any federal, state, and/or local government entity or agency may have
against the Beattie Released Parties related to acts or omissions committed by
the Beattie Released Parties in violation of Beattie’s duties and obligations as
a Participant in the Company Incentive Compensation Plans for Executive
Management (“Plans”). Notwithstanding anything to the contrary in this
Agreement, no cause of action, claim, complaint, charge or lawsuit for fraud
related to or willful misstatement of any measures or calculations used in
determining a bonus or award under the Plans will be waived or released by
Capital under this Section 4 and/or constitutes Capital Released Claims and
Capital retains its claw-back rights under the Plans. Likewise, any additional
and applicable claw-back provisions under federal, state, and/or local law,
including the Sarbanes-Oxley Act of 2002, survive and are not waived or released
by Capital under this Section 4.

5. Release Of Unknown Claims By Beattie. In waiving and releasing any and all
claims against the Capital Released Parties, whether or not now known to
Beattie, Beattie understands this means that, if Beattie later discovers facts
different from or facts in addition to those facts currently known by Beattie,
or believed by Beattie to be true, the waivers and releases of this Agreement
will remain effective in all respects – despite such different or additional
facts and Beattie’s later discovery of such facts, even if Beattie would not
have agreed to this Agreement if Beattie had prior knowledge of such facts.

6. Release Of Unknown Claims By Capital. In waiving and releasing any and all
claims against the Beattie Released Parties (except as where otherwise provided
herein), whether or not now known to Capital, Capital understands this means
that, if Capital later discovers facts different from or facts in addition to
those facts currently known by Capital, or believed by Capital to be true, the
waivers and releases of this Agreement will remain effective in all respects –
despite such different or additional facts and Capital’s later discovery of such
facts, even if Capital would not have agreed to this Agreement if Capital had
prior knowledge of such facts.

 

- 5 -



--------------------------------------------------------------------------------

7. Exceptions For Claims Not Being Waived Or Released By Beattie. The only
claims that are not being waived and released by Beattie under this Agreement
are claims Beattie may have for:

 

  (a) any benefit entitlements that are vested as of the Separation Date
pursuant to the terms of a Capital-sponsored benefit plan governed by the
federal law known as ERISA;

 

  (b) violation of any federal, state and/or local statutory and/or public
policy right or entitlement that, by applicable law, is not waivable;

 

  (c) any wrongful act or omission occurring after the date Capital signs this
Agreement including, but not limited to, breach of the Consulting Agreement;

 

  (d) any claim Beattie may have to challenge the knowing and voluntary nature
of this Agreement under the Older Worker’s Benefit Protection Act; or any other
claim, as determined by a court of competent jurisdiction, that cannot be waived
as a matter of law; and

 

  (e) any claim or right to director and officer insurance coverage, indemnity
or defense arising out of or concerning performance of his duties as executive
vice president and chief financial officer of Capital.

8. Government Agency Claims Exception. Nothing in this Agreement prevents or
prohibits Beattie from filing a claim with a government agency, such as the U.S.
Equal Employment Opportunity Commission, that is responsible for enforcing a law
on behalf of the government. However, Beattie understands that, because Beattie
is waiving and releasing all claims for monetary damages and any other form of
personal relief, except as set forth in Paragraph 7 above, Beattie will not be
able to receive monetary or other forms of personal relief through any such
claim. Nothing in this Agreement prohibits or restricts Beattie from: (i) making
any disclosure of information required by law; and (ii) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by any federal regulatory or law enforcement agency or legislative body
or Capital’s designated legal compliance officer.

9. Agreement Not To Sue. Beattie and Capital agree to and accept the promises
and Consideration provided to them in this Agreement as a full and complete
settlement, waiver, payment, and satisfaction of, and Beattie and Capital hereby
covenant and agree (subject to the limitations on waiver/release of issues
related to the Compensatory Plan as described in Paragraph 4, above) not to
initiate or cause to be initiated any lawsuit or arbitration proceeding to
assert any such causes, claims or rights that are released by this Agreement, or
in any way related to Beattie’s employment or employment separation from
Capital. Beattie and Capital further acknowledge that although they may have
filed a lawsuit or claim and may have made claims against and demands on each
other, they acknowledge and agree that Beattie and Capital have agreed to settle
all claims that they may have against each other without admission by of any
Party of the merits of such claims, demands,

 

- 6 -



--------------------------------------------------------------------------------

charges, and contentions. Beattie and Capital further agree that they will never
file any other complaints, charges, or lawsuits of any kind whatsoever against
each other and will not do so at any time hereafter except for the sole purpose
of enforcing this Agreement. Beattie agrees that Capital or any related entity
of Capital has no obligation to reinstate Beattie or to employ Beattie in the
future. If any claim or action is brought in violation of this Agreement,
Beattie understands that Beattie will be responsible for paying Capital’s
attorneys’ fees related to defending such action.

10. Acknowledgements. The Consideration described in Paragraph 2 is contingent
on:

 

  (a) Beattie’s agreement and acceptance of the terms and conditions in this
Agreement in its entirety without modification and the Agreement becoming
irrevocable in accordance with Paragraph 12 below.

 

  (b) Beattie’s agreement and acknowledgment that Beattie has carefully read and
fully understands all of the provisions of this Agreement which sets forth the
entire agreement between the Parties regarding Beattie’s separation from
employment with Capital. Beattie further acknowledges that he has not relied
upon any representation or statement, written or oral, which is not expressly
set forth in this Agreement. Beattie acknowledges that he has been represented
by counsel, or has had an opportunity to retain counsel or to obtain such advice
as he desires prior to the execution of this Agreement. Beattie acknowledges
that he is fully aware of all the terms and conditions of this Agreement, and
has knowingly executed this Agreement. Additionally, Beattie represents and
warrants that the execution of this Agreement is totally and completely
voluntary.

11. Confidentiality Of This Agreement.

 

  (a) Beattie understands and agrees that, except as otherwise disclosed by
Capital, Beattie shall keep confidential and cannot make any disclosure of the
terms of this Agreement to any person, firm, corporation, association,
partnership or any entity of any kind or identity whatsoever. This
confidentiality requirement, however, does not prohibit disclosure to Beattie’s
immediate family (defined herein as parents, spouse and/or domestic partner, or
child), to federal or state taxing authorities, or to Beattie’s accountants,
financial advisors, and attorneys; provided that Beattie agrees to advise each
such individual of the instant confidentiality requirement prior to making any
such disclosure and to use best efforts to prevent the individual from making
any further disclosure.

 

  (b)

Beattie acknowledges that disclosure of the terms or amounts of this Agreement
(by Beattie or anyone Beattie has told) would cause irreparable harm to Capital
but in an amount that cannot be determined at this time.

 

- 7 -



--------------------------------------------------------------------------------

  Should Beattie violate this provision, Capital shall be entitled to injunctive
relief in addition to any other available remedy or form of legal and equitable
relief. Beattie further acknowledges that these confidentiality provisions are
material elements of this Agreement and that consideration has been given for
these provisions. Capital and Beattie agree that any violation of any portion of
this Paragraph will be regarded as a breach of this Agreement, and a cause of
action shall immediately accrue for damages and injunctive relief against
Beattie in the event of such a breach.

 

  (c) No other disclosure by Beattie as to the terms of this Agreement may be
made without the prior written consent of Capital or an order from a court of
competent jurisdiction. If a subpoena or compulsory process of any kind is duly
served seeking information about the existence or terms of this Agreement,
Beattie must promptly notify Capital’s General Counsel, David Brickman, at
Capital Senior Living Corporation. Unless ordered to do so by a court of
competent jurisdiction, Beattie cannot disclose this Agreement or its terms
without Capital’s written consent except as required by law.

12. Age Discrimination In Employment Act Of 1967 Waiver Of Rights Or Claims.
Beattie expressly acknowledges and agrees that, among the matters waived in this
Agreement, are any and all rights or claims arising under the Age Discrimination
in Employment Act of 1967 (ADEA), as amended, which have arisen on or before the
date of execution of this Agreement. Pursuant to the Older Worker’s Benefit
Protection Act of 1978 (OWBPA), which contains special provisions and
requirements affecting the release of ADEA claims, Beattie also expressly
acknowledges and agrees that:

 

  (a) in return for this Agreement, Beattie will receive the Consideration,
i.e., something of value, beyond that which Beattie was already entitled to
receive before entering into this Agreement;

 

  (b) Beattie is hereby advised in writing, to consult with an attorney before
signing this Agreement;

 

  (c) Beattie is being given at least twenty-one (21) days from the receipt of
this Agreement to consider signing this Agreement;

 

  (d) if Beattie knowingly and voluntarily chooses to do so, Beattie may accept
the terms of the Agreement before the twenty-one (21) consideration period has
expired;

 

  (e)

Beattie has seven (7) days following the date Beattie executes this Agreement in
which to revoke it, understanding that the Agreement will not become effective
or enforceable until this seven (7) day revocation period has expired without
revocation at which time the Agreement will

 

- 8 -



--------------------------------------------------------------------------------

  become irrevocable by Beattie. Any revocation of the Agreement must be in
writing and delivered to, and received by, Danielle Alexis Clarkson, Norton Rose
Fulbright LLC, 2200 Ross Avenue, Suite 2800, Dallas, Texas 75201, prior to the
expiration of the seven (7) day revocation period; and

 

  (f) if Beattie does not revoke, the eighth day after the date of Beattie’s
acceptance will be the effective “Nonrevocation Date” of this Agreement.

13. No Admission Of Wrongdoing. This Agreement shall not in any way be construed
as an admission by Beattie or Capital of any acts of wrongdoing (whether
intentional or unintentional), or violation of any statute, law, or legal right.

14. Mutual Non-Disparagement/Communications With Prospective Employers. Beattie
further agrees that he will not, at any time after the date hereof, make any
remarks or comments, orally or in writing, to customers, potential customers, or
others which have, or which could reasonably be anticipated to have, business
dealings with Capital, which reasonably could be construed to be derogatory or
disparaging, in any way, to Capital or any of its officers, directors, managers,
members, shareholders, board members, partners, employees, attorneys, agents or
assigns, or which reasonably could be anticipated to be damaging or injurious in
any way, to Capital’s reputation or good will or to the reputation or good will
of Capital’s products, services, customers, or business practices. Likewise,
Capital agrees that it will not, at any time after the date hereof, make any
remarks or comments, orally or in writing, to any potential employers, or others
which have, or which could reasonably be anticipated to have employment or
business dealings with Beattie, which reasonably could be construed to be
derogatory or disparaging, in any way, to Beattie, or which reasonably could be
anticipated to be damaging or injurious in any way, to Beattie reputation or
potential business endeavors. Beattie should refer all requests for references
to Capital’s Director of Human Resources. Upon such request for employment
information from Beattie’s potential employers or future employers, Capital will
provide only Beattie’s dates of employment and last position/title per corporate
policy.

15. Confidentiality, Non-Competition, Work Product And Related Restrictive
Covenant Agreements Remain In Full Force And Effect. Beattie acknowledges and
agrees that the obligations under the Confidentiality, Non-Competition, Work
Product and Related Restrictive Covenant Agreements Beattie signed in connection
with his Employment Agreement, as well as any and all amendments or supplements
thereto will continue in full force and effect.

16. Return Of Company Property. Except as agreed to by Capital and as necessary
for performance of Beattie’s services under the Consulting Agreement, Beattie
agrees to return all Capital property in his possession including, but not
limited to, office and building keys, card keys, Capital issued credit or
calling cards, computer or computer equipment, cell phone, fax machine, all
passwords, user login information for any and all Capital-owned or third-party
accounts, Capital documents, account files, customer and product lists and
information, equipment, supplies and any other property belonging to Capital on
or before May 16, 2014.

 

- 9 -



--------------------------------------------------------------------------------

17. Severability. The Parties further agree that if any provision in this
Agreement is held by any court to be unenforceable or unreasonable, a lesser
restriction may be enforced in its place and/or the remaining provisions in this
Agreement shall remain valid and be enforced.

18. References. The Parties agree that employment inquiries concerning Beattie
will be answered in accordance with Capital’s standard policy. Any employment
inquiries should be directed to the Director of Human Resources, who will
respond to any inquiry with Beattie’s dates of employment and last
position/title.

19. Miscellaneous. In executing this Agreement, Beattie acknowledges he has had
sufficient opportunity to consult with counsel of his choice, that he has
consulted counsel, and that he has executed this Agreement after independent
investigation, and without fraud, duress or undue influence. Beattie further
acknowledges and agrees that he has had a reasonable period of time for
deliberation before executing this Agreement.

20. Applicable Law/Venue. This Agreement is made under and shall be governed by
and construed in accordance with the laws of the State of Texas in all respects,
including matters of construction, validity, and performance. In addition,
Beattie and Capital agree that any claim, action, or proceeding arising out of
this Agreement shall be brought solely in a court of competent jurisdiction
located in Dallas County, Texas. By execution of this Agreement, Beattie and
Capital hereby irrevocably and unconditionally consent to the jurisdiction of
any such local or state court located within Dallas County, Texas, and hereby
irrevocably and unconditionally waive any defense of an inconvenient forum to
the maintenance of any action or proceeding in any such court, any objection to
venue with respect to any such action or proceeding, and any right of
jurisdiction on account of the place of residence or domicile of any Party
thereto.

21. Complete Agreement. This Agreement sets forth the complete agreement between
the Parties relating to the subjects herein and supersedes any and all prior
agreements or understandings. Beattie acknowledges and agrees that, in executing
this Agreement, Beattie does not rely and has not relied upon any
representations or statements not set forth herein made by Capital with regard
to the subject matter, basis, or effect of this Agreement or otherwise, and
acknowledges that he is relying solely on his own judgment and has been given
the opportunity to be represented by legal counsel in connection with this
Agreement. Notwithstanding the foregoing, nothing in this Agreement is intended
to or shall limit, supersede, nullify, or affect any duty or responsibility
Beattie may have or owe to Capital by virtue of any separate agreement.

 

- 10 -



--------------------------------------------------------------------------------

22. Use As Evidence. The Parties agree that this Agreement may be used as
evidence in a subsequent proceeding in which any of the Parties allege a breach
of this Agreement or as a complete defense to any lawsuit brought by any Party.
Other than this exception, the Parties agree that this Agreement will not be
introduced as evidence in any proceeding or lawsuit.

23. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed as an original and together shall constitute one and
the same agreement.

24. Section 409A. It is the intention of the parties that, to the maximum extent
permitted by applicable law, payments under this Agreement shall not be
“deferred compensation” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”).

 

- 11 -



--------------------------------------------------------------------------------

ACCEPTED:        

 

RALPH A. BEATTIE

Dated: April 22, 2014.         /s/ Ralph A. Beattie         Ralph A. Beattie
STATE OF TEXAS   §           §         COUNTY OF DALLAS   §        

BEFORE ME, the undersigned authority, on this day personally appeared Ralph A.
Beattie, known to me to be the person who executed the foregoing instrument and
acknowledged to me that he executed the same for the purpose and consideration
therein expressed.

Given under my hand and seal of office on April 22, 2014.

 

      /s/ Pamela Connor       NOTARY PUBLIC, STATE OF TEXAS

 

My Commission Expires:

 

August 2, 2014

    LOGO [g756107g88h68.jpg]

 

- 12 -



--------------------------------------------------------------------------------

ACCEPTED:

 

    CAPITAL SENIOR LIVING CORPORATION Dated:                     , 2014.     By:
  /s/ Lawrence A. Cohen            Lawrence A. Cohen       (Name)            CEO
      (Title/Position)

 

- 13 -